44 So.3d 601 (2010)
Ray L. JAMES, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-1634.
District Court of Appeal of Florida, Second District.
July 16, 2010.
Rehearing Denied October 7, 2010.
Ray L. James, pro se.
Bill McCollum, Attorney General, Tallahassee, and Tonja Rene Vickers, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
Ray L. James seeks review of the order denying his motion for postconviction relief which was filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the denial of James' claims with the exception of part of claim five which we reverse because the postconviction court failed to address it.
In claim five, James alleged that his $15,000 fine exceeded the statutory maximum and his sentence exceeded the guidelines without a justification for the upward departure. The postconviction court summarily denied relief on this claim based on its finding that the sentence of fifteen years in prison was within the statutory maximum for a second-degree felony, but the court did not address James' claim about his fine. In his amended motion, James pointed out this omission to the postconviction court. James argued that the fine was imposed pursuant to section 775.083(1)(b), Florida Statutes (2001), which sets forth a maximum fine of $10,000 for a second-degree felony. The postconviction court declined to reconsider its ruling on claim five. This was error because the court never addressed James' claim regarding his fine. Thus, we reverse and remand for reconsideration of the denial of this portion of claim five.
Affirmed in part, reversed in part, and remanded.
CASANUEVA, C.J., and LaROSE, J., Concur.